Citation Nr: 0618922	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for residuals of a back 
injury that he contends occurred in service.  Specifically, 
he alleges that while stationed in France, he fell five to 
six feet from a ladder in the course of washing windows, 
hitting his back on a radiator.  He has testified that he was 
treated at that time with pain medication, and that roughly 
one month after separation from service, he submitted a claim 
to VA for compensation benefits for a back disorder.  The 
claim was unanswered, and he did not follow up.  He further 
testified that he then applied for education benefits about 
six months later. 

Complete service medical records are unavailable, and morning 
reports show only temporary duty stations.  No actual claim 
in 1953 is of record; however, the file does contain a form 
FL3-39 card, Acknowledgment of Receipt of Claim, and a form 
3-3145, Notice of Assignment of C-Number, both showing the 
date of receipt of a claim on July 24, 1953.  

It is unclear whether the c-number was assigned in relation 
to the application for compensation alleged by the veteran, 
or to the application for education benefits.  The face of 
the claims folder indicates that a "R & E Folder," or 
Rehabilitation and Education folder, dated July 28, 1953, 
exists and was retired to the "Federal Records Center" by 
the New York RO.  Because of the combined nature of the 
folder, it is possible that it may document a disability at 
that time.  An attempt should be made to retrieve the R & E 
Folder in order to substantiate the veteran's claim of an in-
service injury.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's retired 
Rehabilitation and Education Folder from 
the appropriate source and associate the 
information with the veteran's claims 
file.  If the folder is unavailable, a 
formal finding of the same should be so 
noted in the file.

2.  Thereafter, readjudicate the issue on 
appeal, with attention to whether there is 
evidence of a back disability in July 
1953.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


